February 15, 2008 Mr. John P. Nolan Division of Corporation Finance Securities and Exchange Commission Washington D.C. 20549 Re: Calpetro Tankers (Bahamas III) Limited Form 20-F for the fiscal year ended December 31, 2006 Filed June 29, 2007 File No. 033-79220-03 Dear Mr. Nolan: By letter dated October 25, 2007, the Staff of the Securities and Exchange Commission (the “Staff”) presented comments to the Annual Report on Form 20-F (the “Form 20-F”) filed by Calpetro Tankers (Bahamas III) Limited (“Calpetro” or the “Company”) with respect to the year ending December 31, 2006.On behalf of the Company, we hereby submit the Company’s response to your letter.For your convenience, the numbered paragraphs of this response letter correspond to the numbered paragraphs of your letter, which we have inserted in bold. Form 20-F for the fiscal year ended December 31, 2006: Item 19 –
